DETAILED ACTION

REASONS FOR ALLOWANCE
It’s allowable because of arguments on January 6, 2021 provided in the affidavit that are persuasive.
1.1 The drawing and the priority objections (Arguments/Remarks, pg. 5) are withdrawn.
1.2 The 112 rejections (Arguments/Remarks, pg. 5-6) are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Shoko I. Leek (Reg. 43746) on January 13, 2020.

Please amend claims 1 and 15, which were filed January 6, 2021 as follows: 
1. In claim 1, between lines 5-6, after "configured to,” and before “use one of a first modulation”, inserts a new line with ---determine a state signal----; and in line 11, changes “arrange a state signal” to ---arrange the state signal---. 
claim 15, between lines 4-5, after "a modulator configure to” and before “use one of a first modulation process” inserts ---determine a state signal and -----; between lines 11-12, changes “arrange a state signal” to ---arrange the state signal---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed.
The present invention is directed to an apparatus equipped with an electrode and a controller configured to determine a state signal and use one of two modulation processes to generate a downlink signal which contains the state signal and to transmit the downlink signal. The claimed invention (claim 1 as representative of the independent claims) recites:
A stylus comprising: 
a core body; 
an electrode disposed adjacent to the core body; and 
a controller, which is coupled to the electrode and which, is configured to, 
determine a state signal, 
use one of a first modulation process and a second modulation process different from the first modulation process to generate a downlink signal, wherein the first modulation process and the second modulation process are configured to modulate a carrier signal of a defined frequency with a binary data of a defined number of bits, 
arrange the state signal, indicating which of the first modulation process or the second modulation process is used to generate the downlink signal, in the downlink 
transmit the downlink signal via the electrode.

The claimed material as disclosed is detailed and specific. The prior art teach a stylus equipped with electrodes and a controller as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention of “arrange the state signal, indicating which of the first modulation process or the second modulation process is used to generate the downlink signal” as recited in the claims. The claimed limitations find support in the specification at least on pages 3-29 and figure 1-10. Applicant has argued these limitations on pages 1-4, of Applicant’s Remarks filed January 6, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-14 are allowable over the prior arts of record.

Claim 15 is allowed.

A controller configured to control operation of a stylus, the stylus including a core body and an electrode disposed adjacent to the core body, the controller comprising:
a modulator configured to determine a state signal and use one of a first modulation process and a second modulation process different from the first modulation process to generate a downlink signal, wherein the first modulation process and the second modulation process are configured to modulate a carrier signal of a defined frequency with a binary data of a defined number of bits, and
a transmitter which is coupled to the modulator and configured to arrange the state signal, indicating which of the first modulation process or the second modulation process is used to generate the downlink signal, in the downlink signal at a position prior along a time axis to a position at which the binary data is arranged, and transmits the downlink signal via the electrode.

The claimed material as disclosed is detailed and specific. The prior art teach a stylus equipped with electrodes, a controller, a modulator, a transmitter as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention of “a transmitter which is coupled to the modulator and configured to arrange the state signal, indicating which of the first modulation process or the second modulation process is used to generate the downlink signal” as recited in the claims. The claimed limitations find support in the specification at least on pages 3-29 and figure 1-10. Applicant has argued these limitations on pages 1-4, of Applicant’s Remarks filed January 6, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 15 is allowable over the prior arts of record.

Claims 16-20 are allowed.
The present invention is directed to an apparatus equipped with memory and one or more processors configured to receive a downlink signal from a stylus, wherein the downlink signal contains a state signal which is arranged in a position at which a binary data is arranged. The claimed invention (claim 16 as representative of the independent claims) recites:
A sensor controller comprising: 
memory including computer-executable instructions, and one or more processors configured to execute the computer-executable instructions and configured to: 
receive a downlink signal from a stylus, 

decode the binary data using the first modulation process or the second modulation process indicated by the state signal.

The claimed material as disclosed is detailed and specific. The prior art teach a touch panel equipped with a stylus for receiving a downlink signal as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention of “determine which of a first modulation process or a second modulation process different from the first modulation process is used by the stylus to modulate a carrier signal with a binary data of a defined number of bits to generate the downlink signal, based on a state signal arranged in the downlink signal at a position prior along a time axis to a position at which the binary data is arranged” as recited in the claims. The claimed limitations find support in the specification at least on pages 3-29 and figure 1-10. Applicant has argued these limitations on pages 1-4, of Applicant’s Remarks filed January 6, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munakata et al (US 2016/0188016 A1) teach a position pointer includes a signal generation circuit, which generates at least one signal. The position pointer in operation transmits the at least one signal to a sensor of a position detector. The position pointer includes a first electrode arranged to protrude from one end portion of a pen-shaped housing along an axial center direction and a second electrode including at least three electrode pieces disposed near the first electrode in such a manner as to surround a central axis of the housing. The at least three electrode pieces are electrically isolated from each other. The position pointer has a signal supply control circuit, which, in operation, controls supply of signals to selectively supply the at least one signal to the 
Skoog et al (US 6441810 B1) teach the transmission of telemetry data from a stylus to a host computer via a serial, asynchronous data channel. The telemetry data is encoded into code-words using a specially selected error detecting or error correcting code, the code-words are transmitted from the stylus in a continuous, homogeneous data stream without the use of framing delimiters between adjacent code-words, and the code-words are then received by the host computer which separates the code-words according to the unique characteristics of the selected code.
Ryshtun et al (US 2013/0207938 A1) teach an apparatuses and methods of active stylus to host device data transmitting. One method receives, at a stylus, an indication that a host device is performing a first coordinate scan to determine coordinates of the stylus proximate to a capacitive sense array of the host device. While the host device is performing the first coordinate scan, the stylus transmits at least two bits of stylus data to the host device.
YEH (US 2015/0346875 A1) teaches a touch processor is provided by the present application. The touch processor detects the intensity of a third electrical signal, wherein a touch device induces a second electrical signal due to a first electrical signal, and the third electrical signal of the second electrical signal is transmitted from the touch device to an approached or touched object. Then, according to the intensity of the second electrical signal and the third electrical signal, the touch processor determines if there is a transmitter hovering on the touch device or not.

SASSELLI et al (US 2014/0168116 A1) teach methods and system for discriminating between the interactions of a handheld device, touch of one or more of the user's finger(s) and interaction with appendages of the user on a touch-screen tablet computer. The methods described herein may include discriminating between the interaction of the handheld device, the user's finger(s) and an appendage of the user so that the collected information can be used to control some aspect of the hardware or software running on the touch-screen tablet computer.
Kim et al (US 2014/0327634 A1) teach a portable terminal and a method for protecting a displayed object on a screen of a portable terminal are provided. The method includes detecting an input on the screen; forming an area corresponding to a position of the detected input; and displaying a part of an object corresponding to the formed area differently from another part of the object in an area outside of the formed area.
RIMON et al (US 2014/0111461 A1) teach a method for dynamically updating at least one pre-defined value of a parameter used to identify at least one operational mode of an object for user interaction with a digitizer sensor during interaction with the digitizer sensor comprises detecting signal outputs from a plurality of sensing elements of a digitizer sensor during user interaction with the digitizer sensor; characterizing a 
Hillman (US 4109146) teaches a pressure actuated light pen attached to the end of an optical fibre bundle has a retractable tip in which is formed an aperture. No image is focussed onto the ends of the fibres until the tip, with the aperture, is retracted to a predetermined position. At this position, the aperture is effectively focussed onto the ends of the fibres, to give an image of sufficient brightness for detection, and processing, by associated circuitry.
Zuta (US 5239139) teaches an ultrasonic digitizer pen includes an ultrasonic transmitter to transmit ultrasonic waves through the air, to illuminate a writing surface. An ultrasonic receiver receives the waves reflected off the illuminated writing surface. The writing surface is a mouse pad, a wooden tabletop or other surface having a natural amount of roughness to reflect ultrasonic waves in all directions.
Vavra et al (US 2017/0153763 A1) teach a touch sensor can be used with a finger and/or a pen configured to provide a touch input to the touch sensor. Some implementations involve touch capacitive touch sensing, although many implementations are also applicable to other touch and pen technologies, such as resistive, surface acoustic wave, bending wave, touch force, electromagnetic (E-M). Discrimination between intentional touches and unintentional touches on the touch 
ZYSKIND (US 2017/0255328 A1) teaches a method for identifying an error in a tip status indication from a stylus includes detecting input from a stylus with a digitizer sensor via an electrostatic (ES) wireless communication channel established between said stylus and said digitizer sensor. An indication of a tip status is received from the stylus, indicating whether the tip status is in hover or touch. The tip status is verified based on input detected with the digitizer sensor. When an error is identified in the tip status indication, a notification of the error is sent.
Donnelly et al (US 2017/0300172 A1) teach a display device comprises a sensing subsystem configured to detect one or more conditions associated with touch input to the display device occurring via a contact of an input object at a surface of the display device. The display device further comprises a microphone system configured to receive sound, a logic machine, and a storage machine holding instructions. The instructions are executable by the logic machine to determine, based on the one or more conditions, a time of the contact; determine based on at least the time of the contact, sonic characteristics of the contact; and generate an audio output via applying a selective attenuation to process sound received into the microphone system. The selective attenuation is selected based on the sonic characteristics and applied over a time interval beginning at the determined time of contact.
Qiao et al (US 2017/0060276 A1) teach an active stylus includes an electrode and a controller. The controller is configured to 1) generate a report including stylus 
ODA YASUO et al (WO 2016/186191 A1) teach an active stylus is equipped with a signal processing unit 24 which, when operating in a first mode, supplies to an electrode 21 a downlink signal DS1 produced by modulating a pulse train signal by means of a writing pressure level P, and determines whether it is necessary to switch to a second mode, and when operating in a second mode, supplies to the electrode 21 a downlink signal DS2 produced by modulating a sine-wave signal by means of the writing pressure level P, and determines whether it is necessary to switch to the first mode.
Fleck et al (US 9448646 B1) teaches a method is provided for transmitting orientation data from an active stylus to a sensor controller, wherein the sensor controller is coupled to a sensor configured to receive input from the active stylus. In the method the active stylus transmits stylus capability information to the sensor controller, wherein the stylus capability information indicates one or more orientation sensors included in the active stylus, out of multiple orientation sensors that are respectively configured to measure multiple types of orientation data. The sensor controller, based on the received stylus capability information indicating the one or more orientation sensors included in the active stylus, requests the active stylus to transmit corresponding one or more types of orientation data measured by the one or more .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693